Citation Nr: 1222944	
Decision Date: 07/02/12    Archive Date: 07/13/12

DOCKET NO.  08-35 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel



INTRODUCTION

The Veteran served on active duty from November 1967 to September 1970.  He had service in the Republic of Vietnam from September 1969 to September 1970.  The Veteran died in December 2006.  The appellant is the Veteran's widow.

This matter comes to the Board of Veteran's Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction over the appellant's appeal was then transferred to the RO in New York, New York.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.


FINDINGS OF FACT

1.  The Veteran had service in the Republic of Vietnam from September 1969 to September 1970.

2.  The Veteran died on December [redacted], 2006.  The death certificate indicates that the immediate cause of his death was hypertensive and arteriosclerotic cardiovascular disease.


CONCLUSION OF LAW

A disability incurred in active service caused the Veteran's death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 38 C.F.R. §§ 3.307, 3.309, 3.312 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the appellant has been provided all required notice.  In addition, the Board has determined that the evidence currently of record is sufficient to substantiate the appellant's claim.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011) or 38 C.F.R. § 3.159 (2011). 

Dependency and Indemnity Compensation (DIC) benefits are payable to the surviving spouse of a Veteran if the Veteran died from service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5 (2011). 

Service connection for the cause of a Veteran's death is warranted if a service-connected disability either caused or contributed substantially or materially to the cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran.  38 C.F.R. § 3.312(a).

A service-connected disability will be considered as the principal or primary cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

A service-connected disability is one which was incurred in or aggravated by active service; one which may be presumed to have been incurred or aggravated during such service; or one which was proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011). 

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent during active service and manifests ischemic heart disease to a compensable degree any time after such service, the ischemic heart disease will be service connected even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. §§ 3.307(a)(6), 3.309(e). 

The Veteran's service personnel records show that he had service in the Republic of Vietnam from September 1969 to September 1970.  His death certificate indicates that the immediate and only cause of his death was hypertensive and arteriosclerotic cardiovascular disease.

A December 2006 written statement from the Veteran's private physician notes that he expired due to an acute myocardial infarction.

The Board notes that at the time of his death, the Veteran was not service-connected for any type of heart disease and had not raised such a claim.  However, since the Veteran passed away in December 2006, the regulations governing presumptive conditions resulting from exposure to herbicides have been amended to include ischemic heart disease.  According to 38 C.F.R. § 3.309(e), ischemic heart disease includes, but is not limited to, acute, subacute, and old myocardial infarction; and atherosclerotic cardiovascular disease including coronary artery disease.

The cause of the Veteran's death was hypertensive and arteriosclerotic cardiovascular disease, which resulted in an acute myocardial infarction.  Given the Veteran's presumed exposure to herbicides during his wartime service in the Republic of Vietnam, and given further that ischemic heart disease, which includes the Veteran's fatal diagnoses, has been added to the list of disabilities presumptively related to exposure to herbicides, it must be concluded that the Veteran's arteriosclerotic cardiovascular disease and acute myocardial infarction are presumptively related to his active service. 

Accordingly, the evidence support's the appellant's claim, and entitlement to service connection for the cause of the Veteran's death is warranted.


ORDER

Service connection for the cause of the Veteran's death is granted.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


